Gilfillan, C. J.,
dissenting. I concur in the decision of this case, but do not agree to that part of the opinion which indicates that an assignment made (in good faith) in another state, according to the laws of that state, though not according to our law, is valid here even though the debtor resides and does business in this state. If the debtor resides, and the business in reference to which the assignment is made is carried on, in this state, so that the trust is to be executed here, I think the assignment must be made according to the requirements of our statute.